Case 4:20-cv-12755-MFL-KGA ECF No. 6, PageID.106 Filed 12/14/20 Page 1 of 7




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION


INTERSTATE ASPHALT
HOLDINGS LLC, a Delaware
limited liability company.,

      Plaintiff,                                    Case No. 20-cv-12755
                                                    Hon. Matthew F. Leitman
v.

ROCKY SPRY, an individual and
sole proprietor

     Defendant.
__________________________________________________________________/

       ORDER GRANTING PLAINTIFF’S EX PARTE MOTION FOR
        ALTERNATE SERVICE OF PROCESS ON DEFENDANT
                   ROCKY SPRY (ECF No. 5)

      On October 9, 2020, Plaintiff Interstate Asphalt Holdings LLC (“Interstate

Asphalt”) filed this action against Defendant Rocky Spry. (See Compl., ECF No. 1.)

Interstate Asphalt’s process server Eric Fluegge then attempted to serve Spry

personally seven times on seven different dates between October 12, 2020, and

October 23, 2020. Each attempt was at Spry’s last known address: 100 W. Big

Beaver Rd., Suite 200, Troy, MI 48084-4122.4. (See Fluegge Aff., ECF No. 5-3,

PageID.102-103.) None of Fluegge’s attempts to serve Spry were successful.

      On December 3, 2020, Interstate Asphalt filed an ex parte motion in which it

requests that the Court allow it to serve Spry via substituted service. (See Mot., ECF

                                          1
    Case 4:20-cv-12755-MFL-KGA ECF No. 6, PageID.107 Filed 12/14/20 Page 2 of 7




No. 5.)     In a sworn affidavit supporting Interstate Asphalt’s motion, Fluegge

described what occurred during each of the seven unsuccessful service attempts on

Spry. Fluegge first attempted to serve Spry on October 12, 2020. (See Fluegge Aff.,

ECF No. 5-3, PageID.102.) Service was unsuccessful, so Fluegge used “[p]eople

finding databases and skip tracing efforts” in an effort to locate Spry. (Id.) Those

sources “yielded no updated or verifiable location information” for Spry. (Id.)

Fluegge next tried to serve Spry on October 13, 2020, at 1:27 p.m. (See id.) During

this second attempt, Fluegge confirmed that Spry did in fact have an office at his last

known address (at which Fluegge was trying to serve him). (See id.) Fluegge

unsuccessfully attempted to serve Spry for a third time on October 14, 2020, at 12:49

p.m.1 (See id.) Fluegge unsuccessfully attempted to serve Spry for the fourth time

on October 16, 2020, at 9:11 a.m. (See id.) This time, Fluegge left his business card

for Spry. (See id.) On October 19, 2020 at 12:20 p.m., Fluegge unsuccessfully

attempted to serve Spry for the fifth time. (See id.) This time, Fluegge again left his

business card so that it could be included with Spry’s mail. (See id.) On October 21,

2020, at 1:50 pm, Fluegge unsuccessfully attempted to serve Spry for the sixth time.

(See id.) The receptionist told Fluegge that Spry had not been in the office for a few


1
  On October 14, 2020, the receptionist told Fluegge that the company in whose
name Spry operated did not have a permanent office in the building and that she did
not have a good phone number for that company. (See id.) But as described above,
during several of Fluegge’s other interactions with the receptionist(s) at the building,
the receptionists said or acted as if Spry did have an office in the building.
                                           2
Case 4:20-cv-12755-MFL-KGA ECF No. 6, PageID.108 Filed 12/14/20 Page 3 of 7




days to pick up mail, and Fluegge left another business card to be included with

Spry’s mail. (See id.) Finally, Fluegge unsuccessfully attempted to serve Spry on

October 23, 2020, at 9:39 a.m. (See id., PageID.103.) The receptionist told Fluegge

that Spry was not in the office, but his mailbox was empty (suggesting that he had

been in the office recently and had picked up the papers that Fluegge had left for

him). (See id.) Fluegge then left another business card for Spry. (See id.)

      Interstate Asphalt now seeks the Court’s permission to complete service of

Spry by 1) leaving a copy of the summons and Complaint with the receptionist at

100 W. Big Beaver Rd., Suite 200, Troy, MI 48084, with instructions to deliver to

those documents to Spry, (2) mailing a copy of the summons and Complaint to Spry

by certified mail to 100 W. Big Beaver Rd., return receipt requested, and (3) mailing

a copy of the summons and Complaint to Spry by first class mail to 100 W. Big

Beaver Rd. (See Mot., ECF No. 5, PageID.94-95.)

      Federal Rule of Civil Procedure 4(h)(1) provides in relevant part that “a

domestic or foreign corporation … must be served ... in a judicial district of the

United States in the manner prescribed by Rule 4(e)(1) for serving an individual; or

by delivering a copy of the summons and of the complaint to an officer, a managing

or general agent, or any other agent authorized by appointment or by law to receive

service of process and – if the agent is one authorized by statute and the statute so

requires – by also mailing a copy of each to the defendant.” In turn, Federal Rule of


                                          3
Case 4:20-cv-12755-MFL-KGA ECF No. 6, PageID.109 Filed 12/14/20 Page 4 of 7




Civil Procedure 4(e)(1) provides that “an individual may be served in a judicial

district of the United States by following state law for serving a summons in an

action brought in the courts of general jurisdiction in the state where the district court

is located or where service is made.”

      Michigan Court Rule 2.105 governs service of process in the State of

Michigan. That rule provides in relevant part that process may be served on a

resident or non-resident individual by:

             1. delivering a summons and a copy of the complaint to
                the defendant personally; or

             2. sending a summons and a copy of the complaint by
                registered or certified mail, return receipt requested,
                and delivery restricted to the addressee. Service is
                made when the defendant acknowledges receipt of the
                mail. A copy of the return receipt signed by the
                defendant must be attached to proof showing service
                under subrule (A)(2).

M.C.R. 2.105(A)(1)-(2).

      Michigan Court Rule 2.105(I) further provides that substituted service may be

appropriate under some circumstances:

             1. On a showing that service of process cannot reasonably
                be made as provided by this rule, the court may by
                order permit service of process to be made in any other
                manner reasonably calculated to give the defendant
                actual notice of the proceedings and an opportunity to
                be heard.

             2. A request for an order under the rule must be made in
                a verified motion dated not more than 14 days before it
                                            4
Case 4:20-cv-12755-MFL-KGA ECF No. 6, PageID.110 Filed 12/14/20 Page 5 of 7




                is filed. The motion must set forth sufficient facts to
                show that process cannot be served under this rule and
                must state the defendant's address or last known
                address, or that no address of the defendant is known.
                If the name or present address of the defendant is
                unknown, the moving party must set forth facts
                showing diligent inquiry to ascertain it. A hearing on
                the motion is not required unless the court so directs.

             3. Service of process may not be made under this subrule
                before entry of the court's order permitting it.

M.C.R. 2.105(I).

      In Michigan, substituted service “is not an automatic right.” Krueger v.

Williams, 300 N.W.2d 910, 915 (Mich. 1981). “A truly diligent search for an

absentee defendant is absolutely necessary to supply a fair foundation for and

legitimacy to the ordering of substituted service.” Id. at 919.

      Here, the Court concludes that Interstate Asphalt’s motion, supported by the

affidavit of its process server Fluegge, satisfies the requirements for substituted

service under Michigan Court Rule 2.105(I) and Michigan law. As described above,

Fluegge unsuccessfully attempted to serve Spry at his last known address seven

times. Fluegge also attempted to find an alternate phone number and email address

to serve Spry at, and Fluegge left Spry multiple business cards. Thus, Interstate

Asphalt has acted with diligence in its attempt to serve Spry. Moreover, the three

ways in which Interstate Asphalt requests to serve Spry, when considered




                                           5
Case 4:20-cv-12755-MFL-KGA ECF No. 6, PageID.111 Filed 12/14/20 Page 6 of 7




collectively, appear “reasonably calculated to give [Spry] actual notice of the

proceedings and an opportunity to be heard.” M.C.R. 2.105(I).

      Accordingly, for all the reasons stated above, Interstate Asphalt’s ex parte

motion for substituted service (ECF No. 5) is GRANTED as follows: Interstate

Asphalt shall serve Spry with a copy of (1) a summons, (2) the Complaint, and (3)

this Order by the three following methods:

           Leaving the summons, Complaint, and this Order with the receptionist

             at 100 W. Big Beaver Rd., Suite 200, Troy, MI 48084, with

             instructions to deliver those documents to Spry;

           Mailing the summons, Complaint, and this Order to Spry at 100 W.

             Big Beaver Rd., Suite 200, Troy, MI 48084, via certified mail, return

             receipt requested; and

           Mailing the summons, Complaint, and this Order to Spry at 100 W.

             Big Beaver Rd., Suite 200, Troy, MI 48084, via first class mail.

      Interstate Asphalt shall also file a Certificate of Service with the Court after it

serves Spry as directed in this Order.

      IT IS SO ORDERED.

                                         s/Matthew F. Leitman
                                         MATTHEW F. LEITMAN
                                         UNITED STATES DISTRICT JUDGE

Dated: December 14, 2020

                                           6
Case 4:20-cv-12755-MFL-KGA ECF No. 6, PageID.112 Filed 12/14/20 Page 7 of 7




       I hereby certify that a copy of the foregoing document was served upon the
parties and/or counsel of record on December 14, 2020, by electronic means and/or
ordinary mail.

                                     s/Holly A. Monda
                                     Case Manager
                                     (810) 341-9761




                                        7
